—In an action to recover damages for personal injuries, the plaintiff appeals from (1) an order of the Supreme Court, Westchester County (Fredman, J.), entered October 13, 1994, which granted the defendants’ motion to dismiss the complaint, and (2) a judgment of the same court, entered November 1, 1994, which is in favor of the defendants and against him dismissing the complaint.
Ordered that the appeal from the order is dismissed; and it is further,
Ordered that the judgment is affirmed; and it is further,
Ordered that the respondents are awarded one bill of costs.
The appeal from the intermediate order must be dismissed because the right of direct appeal therefrom terminated with the entry of judgment in the action (see, Matter of Aho, 39 NY2d 241, 248). The issues raised on the appeal from the order are brought up for review and have been considered on the appeal from the judgment (see CPLR 5501 [a] [1]).
The Supreme Court properly rejected the plaintiff’s claim that the defendants’ appeal from an order granting leave to serve a late notice of claim enjointed him from serving his *404summons and complaint during the pendency of the appeal (see, CPLR 5519 [a] [1]; Dublanica v Rome Hosp./ Murphy Mem. Hosp., 126 AD2d 977; see also, Christian v Village of Herkimer, 5 AD2d 62, affd 5 NY2d 818; Shorten v City of White Plains, 216 AD2d 344). Santucci, J. P., Altman, Friedmann and Florio, JJ., concur.